Citation Nr: 1720242	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-23 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service connected major depression, failed neck syndrome with degenerative joint disease and right C5 radiculopathy, acromioclavicular sprain of the right shoulder with Mumford procedures, and/or right knee chondromalacia and left knee chondromalacia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to October 1995

This matter comes to the Board of Veterans' Appeals (Board) from a November
2010 rating decision of the Department of Veterans Affairs (VA) Regional Office
(RO) in Nashville, Tennessee.  Jurisdiction was later transferred to the Montgomery, Alabama RO.

The Veteran testified before a Veterans Law Judge at a December 2013 hearing.  A transcript of the hearing is of record.  That VLJ is no longer employed by the Board.  The law requires that the VLJ who conducted a hearing participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  By an October 2016 letter, the Veteran was given the opportunity to request another Board hearing.  


This matter was originally before the Board in December 2014, at which time the Board issued a remand of the claim of service connection for OSA for further development.  The RO has completed the Board's December 2014 remand directives with regard to the Veteran's claim for service connection for OSA, and his case has been returned to the Board.  The letter also advised the Veteran that if he did not respond within 30 days, the Board would assume that he did not want an additional hearing.  A response was not received.  Therefore the Board will adjudicate his appeal.  


FINDING OF FACT

The Veteran's current OSA was proximately due to, or aggravated by, a service-connected major depression.


CONCLUSION OF LAW

The criteria for service connection for OSA have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As the Board's decision to grant the claim for service connection for OSA herein constitutes a complete grant of the benefits sought, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations in connection with this claim. 

Analysis 

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Secondary Service Connection for OSA

The Veteran seeks service connection for OSA, secondary to the Veteran's service-connected major depression, failed neck syndrome with degenerative joint disease and right C5 radiculopathy, acromioclavicular sprain of the right shoulder with Mumford procedures, and/or right knee chondromalacia and left knee chondromalacia.

In the present case, in order to warrant entitlement to secondary service connection, the Veteran needs to establish that his current disability, OSA, was caused or aggravated by the Veteran's service-connected disabilities, major depression, failed neck syndrome with degenerative joint disease and right C5 radiculopathy, acromioclavicular sprain of the right shoulder with Mumford procedures, and/or right knee chondromalacia and left knee chondromalacia.  38 C.F.R. § 3.310 (2016).  

At his December 2013 hearing, the Veteran stated that his obesity, leading to his current OSA, was caused by his service-connected disabilities.  Obesity may be an "intermediate step" between a service-connected disability and a current disability that may be service connected on a secondary basis under 38 C.F.R. § 3.310(a).  VAOPGCPREC 1-2017.  

In February 2015, a VA examiner reviewed all the evidence contained in the record and determined the Veteran's OSA was less likely than not caused or aggravated by any of the Veteran's service-connected injuries.  The VA examiner stated the following in support of her opinion: 

Obstructive sleep apnea is due to the physical obstruction of the upper airway structures of the upper airway which are unaffected by the [V]eteran's multiple service-connected conditions. The [V]eteran has had progressively worsening obesity since leaving the military service which at least as likely as not was the cause of the development of this veteran's sleep apnea. The [V]eteran's development of sleep apnea was therefore likely than unrelated to his service-connected conditions.

The [V]eteran's primary and overwhelming risk factor for his sleep apnea is his obesity as he currently has a BMI of 38. His service-connected orthopedic/spine conditions would not rectally affect or obstruct the upper airway. Even taking into consideration the medications used to treat all of these conditions, the service-connected medical conditions would not exert sufficient influence on the [V]eteran's upper airway to alter or worsen the natural course of the veteran sleep apnea.

Though the VA examiner's rationale stated the Veteran's primary risk factor for OSA is obesity, the rationale did not consider if the Veteran's obesity was the result of his service-connected disabilities, thereby serving as an intermediate step in the Veteran's service-connected disabilities causing or aggravating his current OSA disability.  In May 2017, the Board obtained a Veterans Health Administration (VHA) medical opinion regarding if it was more likely than not that the Veteran's obesity was the result of his service-connected disabilities.  After review of the Veteran's claims file, the medical examiner stated:

[T]he Veteran's prior to (EPTS) PTSD and SC depression have been treated with multiple medications and the onset of the significant weight gain roughly coincides with the initiation of regular use of several medications which have strong association with significant weight gain, specifically, olanzapine and divalproex.  Therefore, although there is no definitive evidence that the major depressive disorder did not cause the obesity, there is significant evidence that the treatment methods which were utilized in the treatment of the depression more than likely than not contributed to the onset and progression of the obesity.

Based upon the May 2017 VHA medical opinion and the February 2015 VA examination, the Board determines: (1) treatment of the Veteran's service-connected depression caused the Veteran to become obese; (2) the Veteran's obesity was a substantial factor in causing his OSA; and (3) the OSA would not have occurred but for the obesity cause by the treatment of the service-connected depression.  See VAOPGCPREC 1-2017.

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the probative evidence supports an entitlement to service connection for OSA, secondary to service-connected major depression.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2014) ; 38 C.F.R. §§ 3.159, 3.310.  


ORDER

Entitlement to service connection for OSA is granted.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


